Title: To Benjamin Franklin from Dumas, 15 January 1784
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


          
            Monsieur
            La haie 15e. Janv. 1784.
          
          Je n’ai qu’un instant de reste pour vous informer, que Mr. Adams est arrivé de Londres, & reparti hier pour

Amsterdam d’où je l’espere de retour dans peu de jours. J’espere aussi que l’incluse arrivera assez à temps pour être acheminée s’il se peut avec ma précédente au Congrès.
          Je suis avec mon respectueux dévouement, De votre Excellence le très-humble & très-obéissant serviteur,
          
            C. W. f. Dumas
            A Son Excellence Mr. Franklin M.P. des E.U.
          
        